Order entered January 6, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00542-CV

                          CAROLYN WAID, Appellant

                                         V.

                     TARGET CORPORATION, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-00729-E

                                     ORDER

      Before the Court is appellant’s January 4, 2021 motion for leave to

supplement her brief on the merits with record citations from a requested

supplemental clerk’s record that has not yet been filed. We GRANT the motion as

follows. We ORDER Dallas County Clerk John Warren to file, within ten days of

the date of this order, a supplemental clerk’s record with the documents set forth in

appellant’s January 4, 2021 letter to the trial court clerk. Appellant shall file an
amended brief with complete citations within five days of the filing of the

supplemental clerk’s record.

      We DIRECT the Clerk of this Court to send a copy of this order to Mr.

Warren and all parties.

                                        /s/   ERIN A. NOWELL
                                              JUSTICE